DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17 in the reply filed on 1 November 2021 is acknowledged. Claims 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 14-15 objected to because of the following informalities:  
Re claim 14, it is generally recommended that Applicant consider amending the claims to specify what the various inputs/outputs are of in all instances to avoid potential confusion. For example, in the last two paragraphs it is recommended to recite "to the second input of the switching device" and "coupled to the first input of the switching device
Re claim 15, it is generally advised that Applicant reexamine the corresponding portions of the Specification to verify whether the limitation is accurately recited, since at present the claim makes reference to a "low frequency component of the first signal", the first signal recited as being output to the control input of the shunt circuit, while Applicant's Specification appears to generally make reference to low frequency component of switching signal being applied to the switching device instead (related to duty cycle signal). The claim recitation should be adjusted if needed for accuracy, and additionally it is recommended that if more specific limitations are intended such as discussed below regarding rejections under 35 USC 112(b) that further amendments may also be made as suggested below.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specific reference will be made to portions of Applicant's corresponding PGPUB: US2020/0413575.
Re claim 5, the scope of the claim is indefinite due to recitation of the functional result: "wherein the shunt circuit is configured to reduce slew rates of low frequency transitions of a current from the reactive network" which fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim. See MPEP: 2173.05(g). As currently drafted, the functional language recites a problem solved and/or result achieved by the invention without setting forth well-defined boundaries as to the structure or manner in which the result is being achieved, thus making the scope of the claims unclear. The structure of the shunt circuit currently recited does not inherently possess ability or has well-known standard operation/function to produce the recited results without some special manner of operation not currently recited. Applicant's PGPUB: [0020], [0039-0042], [0045], [0062], Figs. 1-2, 4 appears to disclose that the intended result is only achieved by specifically controlling the current injected/sourced and sunk/drained from the shunt circuit DC terminal to offset difference between current from DC source iin1 and current drawn by the switching device iin which varies when the switching device operates with a lower duty cycle. As currently recited, one of ordinary skill would not be able to clearly determine the intended structure or manner of operation required from the recited shunt circuit alone, as well as overall configuration/operation of the switching device powering load, that would be required to achieve the functional result (e.g. whether the shunt circuit arrangement recited is supposed to inherently possess such function or whether some unknown and unspecified manner of operating the transistors is required). It is strongly recommended the claim be amended to provide at minimum the basic context for operation of the system (i.e. switching device operated with duty cycle to supply power to load from power drawn for DC terminal, or 
Re claim 7, the scope of the claim is indefinite from the recitation: "wherein the shunt circuit is configured to synchronize the second output of the switching controller with the second frequency signal" which is unclear what the further intended limitation of the shunt circuit is meant to be. The recitation is confusing as to how any arrangement/operation of the shunt circuit would be able to influence the second output of the switching controller and the second frequency signal, both of which appear to be described as output signals under control of the switching controller, not the shunt circuit. As currently drafted there is no other context of the shunt circuit aside from it having two transistors which would make clear how it is meant to affect the recited second output and second frequency signal, and what it would even mean in context to synchronize the two. It is strongly recommended that the claim be amended to provide the basic context of relationship and function of the shunt circuit in relation to the switching device, and then clearly recite how the switching controller is processing/generating any intended switching signals to the switching device and the transistors of the shunt circuit in relation to each other as disclosed in Applicant's Specification (see for example discussion of 
Re claim 17, the scope of the claim is indefinite for similar reasons discussed regarding claim 5, since the functional limitation: "wherein the shunt circuit is configured to reduce a time in which the AEF is in a saturated state" fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim. See MPEP: 2173.05(g). For essentially the same reasons discussed above regarding claim 5, the recitation of claim 17 recites a functional result/problem solved without making clear the required structure or manner of operation of the structure to actually achieve the desired result. As currently drafted, there are no details of the shunt circuit structure and thus no indication of what it even comprises under broadest reasonable interpretation and how it can be configured to do anything, there is no context provided for the AEF and what it would mean for it to be in a saturated state, and no specific manner of operation of the shunt circuit to clearly limit or even provide indication of how the result is intended to be achieved. It is strongly recommended Applicant consider amendment of the claim similar to that suggested above regarding claim 5 to provide basic structure/context of the system and then specify the actual manner in which the shunt circuit operates to achieve the desired result. For purposes of examination, claim 17 will be interpreted as not further limiting until appropriate clarification is provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature: "A novel flicker-free AC-DC LED Driver without electrolytic capacitor", hereinafter Wang.
Re claim 1, Wang teaches a circuit (see Wang: Figs. 1, 5) comprising: 
a switching controller (control circuits of the boost-forward single-stage PFC ac/dc converter and the buck-boost bidirectional converter, see Wang: Fig. 5 and pgs.373,375) having first (control signal output to <Q1>), second (output to <Q2>) and third outputs (output to <Q3>; see Wang: Figs. 1, 5, pgs. 373,375 regarding the control circuit of Fig. 5 providing respective switch driving signals to <Q1-Q3>); 
a switching device (boost-forward converter, see Wang: pg.371, Fig. 1 regarding converter circuit including switch <Q1> arranged between LEDs and rectifier <BD>) having first (boost-forward converter positive input terminal coupled to rectifier <BD> upper output), 
a shunt circuit (bidirectional buck-boost converter) including: 
a first transistor (transistor <Q2>) coupled between a shunt terminal (terminal between inductor <Lbd> and capacitor <Cbd> of bidirectional buck-boost converter, see Wang: Fig. 1) and the DC terminal, the first transistor having a first gat
a second transistor (transistor <Q3>) coupled between the shunt terminal and the reference terminal, the second transistor having a second gat
Re claim 2, Wang teaches the circuit of claim 1, wherein the shunt circuit includes a shunt inductor (inductor <Lbd>, see Wang: pg.371, Fig. 1) through which the shunt terminal is coupled to the first and second transistors.  
Re claim 6, Wang teaches the circuit of claim 1, wherein the switching controller is configured to provide first and second frequency signals at the first output, and the switching device is configured to provide: a first power to the load responsive to the first frequency signal; and a second power to the load responsive to the second frequency signal (see Wang: pgs. 371-372, Fig. 5 regarding control circuit providing switching signal to <Q1> of boost-forward converter, having selectable duty cycle <Ds> thereby being a signal(s) having a frequency, to provide corresponding power to LEDs via boost-forward converter operation; note under broadest reasonable interpretation details of any differences between first and second frequency signals is not recited, and therefore the switching signal provided at different times may correspond to first/second signals with corresponding first/second powers; note also generally that LED PWM dimming by adjusting duty cycle of converter to different values is also 
Re claim 7, as best understood, Wang teaches the circuit of claim 6, wherein the shunt circuit is configured to synchronize the second output of the switching controller with the second frequency signal (see rejection under 35 USC 112(b) above regarding interpretation as not further limiting).  
Re claim 8, Wang teaches the circuit of claim 6, wherein the shunt circuit is configured to selectively enable the first transistor responsive to the second frequency signal (see Wang: pg. 371-372, 375, Figs. 1, 5 regarding operation of bidirectional buck-boost converter transistor <Q2> generally responsive to changes in DC power values affected by operation of boost-forward converter switching operation to supply LED loads).  
Re claim 9, Wang teaches the circuit of claim 2, wherein the first transistor (<Q2>) is configured to selectively couple the shunt inductor to the DC terminal, and the second transistor (<Q3>) is configured to selectively couple the shunt inductor (<Lbd>) to the reference terminal (see Wang: pg.371, Fig. 1 regarding connection of inductor <Lbd> through transistors <Q2,Q3> to the upper and ground terminals of rectifier <BD>).  
Re claim 10, Wang teaches the circuit of claim 9, wherein the shunt circuit includes a shunt capacitor (capacitor <Cbd>) through which the shunt terminal (terminal between <Lbd> and <Cbd>) is coupled to the reference terminal (see Wang: pg. 371, Fig. 1 regarding connection of lower terminal of <Cbd> to ground).  
Re claim 11, Wang teaches the circuit of claim 10, wherein the first transistor, the second transistor and the shunt inductor are configured to operate: as a buck converter in and vCbd in Fig. 8 require that one direction be buck one direction be boost).
Re claim 12, Wang teaches the circuit of claim 10, wherein the shunt circuit includes a first diode and a second diode, the first diode coupled across the first transistor and configured to conduct a first freewheeling current responsive to a negative current through the first transistor, and the second diode coupled across the second transistor and configured to conduct a second freewheeling current responsive to a positive current through the first transistor (see Wang: pg. 371, Fig. 1 regarding use of MOSFETs for <Q2,Q3> of bidirectional buck-boost converter, which inherently have a parasitic diode across their source-drain terminals though not explicitly shown, which would inherently conduct current in the manner recited given the disclosed arrangement and operation as a bidirectional buck-boost converter; note also Wang: pg.373 mentions the body diode of the switch in relation to <Q2,Q3>; see alternatively rejection under 35 USC 103 below).  
Re claim 13, Wang teaches the circuit of claim 10, wherein the second output of the switching controller is a logical complement of the third output of the switching controller (see Wang: pgs.371, 373, Fig. 5 regarding complementary driving signals for <Q2,Q3>).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang (US2017/0179815).
Re claim 3, Wang teaches the circuit of claim 1, but does not explicitly disclose providing additional EMI filter circuitry for the LED driver, although use of EMI filters and active EMI filters is generally well-known in the art of switched power supplies. Huang, however, teaches that it is known in the art of switched DC-DC converter power supplies for the power supply circuit to further comprise an active electromagnetic interference filter (AEF) (EMI filter <4>, see Huang: Fig. 2) coupled to the DC terminal, the AEF configured to actively filter noise generated by the switching device (see Huang: [0013-0017], Fig. 2 regarding actively controlled EMI filter <4> positioned between rectifier/DC source <1> and the switched DC-DC converter <3> input). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to incorporate the teachings of Huang by providing an active EMI filter between rectifier/DC source and DC-DC converter circuitry as taught by Huang for purposes of providing circuitry to regulate and mitigate ripples and harmonics generated from operation of the DC-DC converter switching to thereby prevent 
Re claim 4, Wang in view of Huang teaches the circuit of claim 3, further comprising a reactive network (Wang: inductor <L1>, capacitor <Cin>, see Wang: Fig. 1) coupled between the AEF and the first transistor (see Huang: [0013-0017], Fig. 2 regarding placement of AEF at output of rectifier, the combination with Wang thereby resulting in <L1,Cin> being between the AEF and transistor <Q2> as seen in Wang, Fig. 1).  
Re claim 5, Wang in view of Huang teaches the circuit of claim 4, wherein the shunt circuit is configured to reduce slew rates of low frequency transitions of a current from the reactive network (see rejection under 35 USC 112(b) above regarding interpretation as not further limiting; note also Wang: pg.370-372, Figs. 1, 5 does disclose the bidirectional buck-boost converter similarly operating to actively smooth voltage/current being drawn such that VCin is kept relatively constant).  
Re claim 14, Wang teaches a system (see Wang: Figs. 1, 5) comprising: 
a direct current (DC) terminal (rectifier <BD> upper output); 
a switching device (boost-forward converter components including transformer <Tf>, transistor <Q1>, and components to the right of the transformer coupling to LED load, see Wang: pg.371, Fig. 1) having a first input (input to transformer winding <Np>) and a second input (gate terminal of <Q1> of boost-forward converter), the switching device configured to selectively conduct a first current (current <ip> flowing to transformer primary) from the first input (see Wang: pgs.371-372, Fig. 1 regarding connection arrangement of the boost-forward converter components); 

a capacitor (capacitor <Cin>, see Wang: pg. 371, Fig. 1) coupled between a ground terminal (ground, see Fig. 1) and the first input, the capacitor configured to conduct a third current (current through <Cin> during circuit operation); 
a switching controller (control circuits of the boost-forward single-stage PFC ac/dc converter and the buck-boost bidirectional converter, see Wang: Fig. 5 and pgs.373,375) having a first output (control signal output to <Q2>) and a second output (control signal output to <Q1>), the second output coupled to the second input, the switching controller configured to generate: a first signal at the first output; and a second signal at the second output (see Wang: Figs. 1, 5, pgs. 373,375 regarding the control circuit of Fig. 5 providing respective switch driving signals to <Q1-Q3>); and 
a shunt circuit (bidirectional buck-boost converter) having a shunt current input (input to left switching terminal of transistor <Q2>) and a control input (gate terminal of transistor <Q2>), the shunt current input coupled to the first input, the control input coupled to the first output (see Wang: Figs. 1, 5, pgs.373,375 regarding connection arrangement of transistors <Q2,Q3> and gates connected to corresponding control circuit outputs), and the shunt circuit configured to selectively conduct a fourth current (current <ibd>) from the shunt current input responsive to the first signal, in which a sum of the first and fourth currents is a sum of the second and third currents (see Wang: pg.371, Fig. 1 regarding arrangement of 
Wang does not explicitly disclose providing additional EMI filter circuitry for the LED driver, although use of EMI filters and active EMI filters is generally well-known in the art of switched power supplies. Huang, however, teaches that it is known in the art of switched DC-DC converter power supplies for the power supply circuit to further comprise an active electromagnetic interference filter (AEF) (EMI filter <4>, see Huang: Fig. 2) coupled to the DC terminal (see Huang: [0013-0017], Fig. 2 regarding actively controlled EMI filter <4> positioned between rectifier/DC source <1> and the switched DC-DC converter <3> input). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to incorporate the teachings of Huang by providing an active EMI filter between rectifier/DC source and DC-DC converter circuitry as taught by Huang for purposes of providing circuitry to regulate and mitigate ripples and harmonics generated from operation of the DC-DC converter switching to thereby prevent unwanted harmonics and signals from passing to the power source or other components (see Huang: [0017]). Note Huang: [0013-0017], Fig. 2 regarding placement of AEF at output of rectifier, the combination with Wang thereby resulting in AEF coupled to the DC terminal/rectifier <BD> output, and <L1> being between the AEF and input to transformer winding <Np> as seen in Wang, Fig. 1. Applicant is also generally cautioned that the claim as currently drafted provides little limitation on the structure and function of the switching device and the shunt circuit, and that under broadest reasonable interpretation other prior art generally having the relevant components and some form of switches could broadly apply to the limitations as currently recited.
Re claim 15, Wang in view of Huang teaches the system of claim 14, wherein the switching controller is configured to generate the second signal responsive to a low frequency component of the first signal (see Wang: pg. 371-372, 375, Figs. 1, 5 regarding operation of boost-forward converter transistor <Q1> generally responsive to changes in power/current values affected by operation of bidirectional buck-boost converter operation using low frequency switching signal to <Q2>).  
Re claim 16, Wang in view of Huang teaches the system of claim 14, further comprising a load (LED load receiving output current <Io> from boost-forward converter, see Wang: pg. 370-371, Fig. 1) coupled to the switching device and configured to receive power from the switching device.  
Re claim 17, as best understood, Wang in view of Huang teaches the system of claim 14, wherein the shunt circuit is configured to reduce a time in which the AEF is in a saturated state (see rejection under 35 USC 112(b) regarding interpretation as not further limiting).

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kung (US2015/0214736).
Re claim 12, Wang teaches the circuit of claim 10, and discloses the shunt circuit/bidirectional buck-boost converter using MOSFETs, though does not provide explicit discussion of MOSFET body diodes and their arrangement (see Wang: pg. 371, Fig. 1 regarding use of MOSFETs for <Q2,Q3> of bidirectional buck-boost converter). Kung, however, teaches that it is known in the art of switched power supplies using MOSFETs for buck-boost converters to include a first diode and a second diode, the first diode coupled across the first transistor 

Response to Arguments
Applicant’s remarks filed 24 June 2021 with respect to claim(s) 1-17 have been considered but are moot in light of new grounds of rejection in response to newly discovered prior art. See rejections above for details.
Conclusion
In summary, it is advised that as currently drafted the claims are fairly broad in scope, failing to provide basic context of the switching device to controllably provide power to load 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836